DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5, 12-13 and 28-30 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 12-13, and 28-30 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of providing infant formula comprising the nutritional components of: lactoferrin and serum albumin, as in claims 5 and 12-13, to an infant does not amount to more than what is found in nature, as admitted by Applicant in the Affidavit of 12/04/2020.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of nutritional components, the only recited ingredient.  
The optimal amount of the nutritional components provided is disclosed as being present in an amount based on that found in human milk (3rd sentence of the Background) and therefore does not amount to significantly more than the judicial exception because human milk is naturally occurring.  

There is no indication in the specification that the claimed composition comprising the claimed nutritional components have any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Further, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use. The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrates the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).
When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more).  It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-13 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12 and 13 present broad ranges together with narrow ranges that falls within the broad ranges (in the same claim) and are considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
In claims 5, 12 and 13, the ratio for (F) derived from the claimed ranges of lactoferrin concentration is much narrower than the claimed ratio of (F).
The claimed ranges of lactoferrin concentration are 832.2 to 9830.3 mg/L (F)  and 705.3 to 10726.8 mg/L (M), which amounts to a ratio of about 0.07 to 14 (F) : about 0.07 to 12.9 (M).




This differs from the claimed ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition (F) to the lactoferrin concentration of 

In claims 5, 12 and 13, the ratio for (F) derived from the claimed ranges of serum albumin concentrations is much broader than the claimed ratio of (F), and the ratios for (M) derived from the claimed ranges of serum albumin concentrations are different than the claimed ratio for (M).
The claimed amounts of a serum albumin concentrations are 346.9 to 6709.8 mg/L (F) and 341.3 to 2160.9 mg/L (M), which amounts to amount to a ratio of about 0.16 to 19.7 (F) : 0.05 to 6.23 (M).
This differs from the claimed ratio of the serum albumin concentration of the female gender specific synthetic nutritional composition (F) to the serum albumin concentration of the male gender specific synthetic nutritional composition (M) of 1:19.7 to 1:10007 (or 1 to 1 (F) : 19.7 to 10007 (M).
Therefore, the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 28-30 have similar problems.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 28-20 recite amounts of serum albumin that are not encompasses by the amounts required of claim 5 and 12-13, therefore they fail to further limit the bases claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 13, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montagne in view of Academy, Winter, Fiore and O’Connor (2010/0119617).
Montagne: Dynamics of the Main Immunologically and Nutritionally Available Proteins of Human Milk during Lactation; Journal of Food Composition and Analysis, Volume 13, Issue 2, April 2000.

Academy: The Academy of Breastfeeding Medicine Protocol Committee: ABM Clinical Protocol #3: Hospital Guidelines for the Use of Supplementary Feedings in the Healthy Term Breastfed Neonate, Revised 2009, Breastfeeding Medicine, Vol. 4, No. 3., 2009, pg. 175-182.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Fiore: Breast Feeding Benefits Boys' Brains; MedPage Today December 20, 2010; at: https://www.medpagetoday.org/pediatrics/generalpediatrics/23982

With regard to the prior art, the phrase "a ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition (A) to the lactoferrin concentration of the male gender specific synthetic nutritional composition (B) encompasses a ratio of about 0.07 -14 (A) : (B) 0.07-12.9, based on claimed lactoferrin concentrations of 832.2 to 9830.3 mg/L (A) and 705.3 to 10726.8 mg/L (B). 

 

Independent claim 5
Montagne teaches the average concentration in human breast milk of lactoferrin (LF) and serum albumin (SA) for the first three months of lactation (Table 1, pg. 131), wherein it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135). 
Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Structure of formulas
Montagne teaches it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk. (pg. 135).


Given that Montagne discloses the content of alpha-lactalbumin in human breast milk over time and that it would be desirable to devise infant formulas with nutrient concentrations as close as possible to human milk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with alpha-lactalbumin concentrations the same as those as human breast milk for a given lactation period.

Further, Academy teaches that infants should be provided with infant formula (i.e. synthetic) (pg. 177).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas, as the modified teaching above, to include that the formula is a synthetic infant formula, as claimed, because Academy illustrates that the art finds synthetic infant formulas as being suitable for similar intended uses, including methods of making infant formulas (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Composition A
Montagne teaches the use of multiple compositions, any of which could be called composition A (Table 1, pg. 131).



Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L), which encompasses the claim of a concentration of lactoferrin of 705.3 to 10726.8 mg/L; and 
a concentration of serum albumin of 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L), which encompasses the claim of a concentration of serum albumin of 346.9 to 6709.8 mg/L.  

In the instant case the data provided in applicant’s specification indicates that the mean values of lactoferrin and serum albumin concentrations for human milk from mothers with babies of different genders are within the standard deviation for the data sets taught and therefore no meaningful difference/criticality has been demonstrated.  

Composition B
Montagne teaches the use of multiple compositions, any of which could be called composition B (Table 1, pg. 131).
Montagne teaches that the infant formula compositions, comprise: 
a concentration of lactoferrin of 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L), which encompasses the claim of a concentration of lactoferrin of 832.2 to 9830.3mg per mg/L; and 
a concentration of serum albumin of 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L), which encompasses the claim of a concentration of serum albumin of 341.3mg to 2160.9 mg/L.

In the instant case the data provided in applicant’s specification indicates that the mean values of lactoferrin and serum albumin concentrations for human milk from mothers with babies of different genders are within the standard deviation for the data sets taught and therefore no meaningful difference/criticality has been demonstrated. 

Ratio of Composition A to Composition B
Given that Montagne discloses the content of lactoferrin (LF) and serum albumin (SA) in human breast milk over the first three months (Table 1, pg. 131), and that it is desirable to devise infant formulas with nutrient concentrations as close as possible to human milk (pg. 135), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared infant formula compositions with lactoferrin and serum albumin concentrations the same as those as human breast milk for a given lactation period. 

Montagne’s lower limit and upper limit for multiple concentrations of lactoferrin, including: 0.20 to 1.21 g/L (i.e. 200 to 1210 mg/L), as discussed above, encompasses a ratio of one infant formula to another having about 0.07 -14 (A) : (B) 0.07-12.9, based on claimed lactoferrin concentrations of 832.2 to 9830.3 mg/L (A) and 705.3 to 10726.8 mg/L (B). 




Montagne’s upper and lower limits of for multiple concentrations of serum albumin, including: 0.11 to 0.94 g/L (i.e. 110 to 940 mg/L), encompasses a ratio of about 0.16 -19.7 (A) : (B) 0.05-6.23  based on serum albumin concentrations of 341.3 to 2160.9 mg/L (A) and 346.9 to 6709.8 mg/L (B). 

Intended Use of Compositions A & B based on age and gender
The claim is toward the method of making two infant formulas, therefore the particulars of what the formulas are called or there intended use, do not distinguish over the product made or the method of making said products because it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, properties, and would function similarly.

Further, Montagne teaches that the infants for the first three months of age were 
were provided with multiple formulas comprising lactoferrin (LF) and serum albumin (SA) which encompasses administering two compositions to infants up to two weeks of age.  Montagne teaches that the taught formula are provided to infants, meaning both female and male infants, which means that they encompass being a female gender composition being administered to a female infant and a male gender composition being administered to a male infant, as claimed. Further, the teaching provides that the multiple specific formulas are administered to each of female and male infants, which encompasses the gender type being male specific and/or female specific as claimed.


Also, MPEP 2144.08.II.4 discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are so few alternatives.

Therefore, Montagne’s teaching of multiple infant formulas encompasses and anticipates the claim of a nutritional system comprising:
two compositions: 
a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and 
a female gender specific synthetic nutritional composition for a female infant up to two weeks of age.

In the alternative, Montagne teaches that nutritional infant formulas are modeled to human breast milk (ti.), the teaching is not explicit about the nutritional infant formulas being made for specific genders, such as one formulation for male infants and another formulation for female infants.
Winter also teaches about using nutritional infant formulas and that human breast milk is gender specific (see 1st para. and short article in full), meaning that the nutritional content differs between males and females. 

O’Connor also teaches about fortified infant formulas (ab.) and further provides that in studies where improvements are found, it is the male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula (0009).


Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Montagne, to include a step wherein said formulas are gender specific, one for males and another for females, as claimed, because:
Montagne teaches that synthetic infant formulas are to be modeled to human breast milk,
the combination of Winter and Fiore provides that human breast milk is beneficially gender specific, therefore infant formulas are known to be beneficially gender specific; and
O’Connor teaches that male infants benefit from nutrient-enriched formula; 
which means that given the desire to model human breast milk one of skill would have a reasonable expectation that human breast milk being modeled is toward known gender specific nutritional contents.



Steps of measuring and mixing to make the claimed compositions
As for the claimed steps of measuring out an amount of a nutritional composition and mixing it with an additive and/or diluent (i.e. water), the Examiner takes official notice that measuring infant formula, like a scoop of powder; and mixing it with a diluent such as water are universally known in the infant formula art.  
It is noted by the examiner that the official notice taken by the examiner in the office action dated 17 June 2019 that the mixing and measuring steps are universally known in the infant formula art is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  (See MPEP 2144.03C). 

Intended use of the method as a whole 
The teaching of multiple infant formulations, by Montagne, provides a method of preparing a nutritional system, as claimed.

Independent claim 12 
To “treat or mitigate sub optimal growth and development of an infant 
Montagne provides the use of alpha-lactalbumin in infant formulas, and the modified teaching, in Academy, provides that that infants with hyperbilirubinemia experiencing starvation and therefore should be provided with infant formula (pg. 177).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an infant formula such as that produced by the modification of Montagne to an infant with hyperbilirubinemia experiencing starvation.  

Such an infant would necessarily be experiencing sub-optimal growth and development due to starvation.  The modification of Montagne to provide infant formula to an infant with hyperbilirubinemia experiencing starvation would “treat or mitigate alpha-lactalbumin” as recited in claim 12 and provide “an optimum amount of alpha-lactalbumin to an infant having sub-optimal growth and development” as recited in claim 13.

Independent claim 13
Step of providing
Montagne teaches the use of multiple formulations, which reads on a step of providing a nutritional system, as claimed.

Step of administering
Montagne teaches that nutritional formulas are fed (i.e. administered) to infants (ab.).

Intended use
Since Montagne provides encompassing amounts of lactoferrin and/or serum albumin to an infant, the teaching encompasses a method for providing an optimum amount of lactoferrin and/or serum albumin to an infant, as in claim 13.



Dependent claims 
As for claims 28-30, Montagne provides a concentration of serum albumin for multiple formulations having lower and upper limits of 0.11 and 0.94 g/L (i.e. 110 to 940 mg/L), which encompasses the claim of a ratio of serum albumin of 1:3.1 to 1:1.24 mg/L (see multiple formulas of Table 1).

Response to Arguments
 	It is again asserted, that in the Office Action, Claims 12, 13, 24, 26, 29 and 30 are rejected under 35 U.S.C. §101. Specifically, the Patent Office alleges that these claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Office Action, page 6. Applicant respectfully disagrees. 
In this regard, independent Claim 12 is directed to a method to treat, prevent or mitigate sub optimal growth and development of infants, and independent Claim 13 is directed to a method for providing an optimum amount of lactoferrin and/or serum albumin to infants. These claims are directed to treatment methods and each recite a nutritional system not found in nature and further specific administering steps, thus ensuring that additional elements of the claims add significantly more than the alleged judicial exception. 
Applicant notes that on May 4, 2016 the Patent Office issued examples to be used in conjunction with the 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG). Example 29 is directed to "Diagnosing and Treating Julitis." In this example, Claim 
Analysis of this claim states that the claim is directed to a judicial exception. Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. This example claim further recites an additional element of administering an effective amount of anti-TNF antibodies to the diagnosed patient (step d). 
Notably, the analysis by the Patent Office then states: When the additional elements are viewed as a combination, however, the additional elements (steps a, b and d) amount to a claim as a whole that adds meaningful limits on the use of the exception (the correlation and critical thinking step). The totality of these steps including the recitation of a particular treatment (administration of an effective amount of anti-TNT antibodies) in step d integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically "treat it." Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-i in their plasma) and properly treated with anti-TNT antibodies, as opposed to being misdiagnosed as having rosacea as was previously commonplace. 
Then the analysis proceeds to cite Diamond v. Diehr, 450 U.S. 175, 188 (1981) for its holding "a new combination of steps in a process may be patentable even though all the 
Similarly here, independent Claims 12 and 13 each recite an administering step such that the claim as a whole adds meaningful limits on the alleged judicial exception recited therein. The totality of the steps recited in the independent claims integrate the alleged judicial exception into a diagnostic and treatment process and amounts to more than merely diagnosing the subject. 
Further in this regard, a recent memorandum by the Patent Office addresses the recent decision by the Federal Circuit in Vanda Pharmaceuticals v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018). The memorandum explains that in Vanda, the Federal Circuit determined that the claims at issue are "patent eligible under 35 U.S.C. § 101 because they are not 'directed to' a judicial exception" (emphasis in memorandum). The memorandum sets forth three such points: " "[T]he Federal Circuit evaluated the claims as a whole, including the arguably conventional genotyping and treatment steps, when determining that the claim was not 'directed to' the recited natural relationship between the patient's genotype and the risk of QTc prolongation." 
" "[T]he Federal Circuit cited the Supreme Court '[t]o further underscore the distinction between method of treatment claims and those in Mayo.' . .. Method of treatment claims (which apply natural relationships as opposed to being 'directed to' them) were identified by the Supreme Court as not being implicated by its decisions in Mayo and Myriad because they 'confine their reach to particular applications"' (emphasis in memorandum). 

The USPTO's current subject matter eligibility guidance and training examples are consistent with the Federal Circuit's decision in Vanda, with the understanding that: (1) "method of treatment" claims that practically apply natural relationships should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance; and (2) it is not necessary for "method of treatment" claims that practically apply natural relationships to include nonroutine or unconventional steps to be considered patent eligible under 35 U.S .C. § 101. For example, claims 5 and 6 of USPTO Example 29 (Diagnosing and Treating Julitis) should be considered patent eligible under Step 2A of the USPTO's subject matter eligibility guidance in light of the Federal Circuit decision in Vanda. 
Furthermore, the recent Pernix Ireland Pain DAC v. Alvogen Malta Operations Ltd (D. Del. 2018) decision, the court opined that as in Vanda, the claims at issue affirmatively recite "treatment steps," "that is, directed at a new and useful method of treating pain in a certain population of patients using a specific set of hydrocodone bitartrate formulations" and thus, are patent eligible. 
Here, as noted above, independent Claims 12 and 13 each affirmatively recite treatment steps, i.e., administering steps. Therefore, these claims and the claims dependent therefrom are patent eligible. Accordingly, Claims 12, 13, 24, 26, 29 and 30 fully comply with 35 U.S.C. § 101, and the non-statutory subject matter rejection should be reconsidered and withdrawn. 

As noted above, independent Claims 5, 12, and 13 have been amended without prejudice or disclaimer to each incorporate the respective subject matter of dependent Claims 22, 24, and 26, which are not included in this obviousness rejection over Montagne in view of Academy, Winter, Fiore, 0O'Connor. As such, this obviousness rejection over these references should be withdrawn. 
In response, since all of the claimed ingredients are found in nature the claimed nutritional formulas are not more than that found in nature, therefore the examiner does not agree.
As for Claim 12 being directed to a method to treat, prevent or mitigate sub optimal growth and development of infants, the mere act of feeding an infant mitigates sub optimal growth, including that cause from lack of food and nutrition (i.e. starvation), therefore this argument is not persuasive.

Other arguments regarding this matter have been discussed in previous Office Actions.

It is asserted, that in view of the amendments and/or for at least the reasons set forth below and in the previously submitted Declaration under 37 CFR 1.132 ("Declaration"), Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
In the Office Action, Claims 22, 24, and 26 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Montague in view of Academy, Winter, Fiore, 0O'Connor, and International Patent Publication No. 2012077076 to Holt ("Holt"). For at least the reasons set forth below and in the Declaration, Applicant respectfully submits that the cited references are deficient with respect to the present claims. 
As noted above, the respective subject matter of dependent Claims 22, 24, and 26 have been incorporated into independent Claims 5, 12, and 13, each of which thus recites, in part, a male gender specific synthetic nutritional composition for a male infant up to two weeks of age; and a female gender specific synthetic nutritional composition for a female infant up to two weeks of age, a ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of the serum albumin concentration of the female gender specific synthetic 
As detailed in the specification, Applicant has surprisingly found that the concentration ranges of lactoferrin and serum albumin in human milk can vary up to 1 month, more particularly up to 2 weeks, postpartum depending on the gender of the mother's infant. In light of this finding, Applicant has developed gender specific nutritional compositions and nutritional systems comprising them that reflect these identified gender differences. See specification, page 2, line 22-page 3, line 3; emphasis added. 
In contrast to the claimed inventions, the cited references alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined these references to arrive at the present claims that require a male gender specific synthetic nutritional composition and a female gender specific synthetic nutritional composition, wherein a ratio of the lactoferrin concentration of the female gender specific synthetic nutritional composition to the lactoferrin concentration of the male gender specific synthetic nutritional composition is 1:12.89 to 1:1.09, and a ratio of the serum albumin concentration of the female gender specific synthetic nutritional composition to the serum albumin concentration of the male gender specific synthetic nutritional composition is 1:19.7 to 1:10007. 
In this regard, the Patent Office admits that the primary reference Montagne does not teach nutritional infant formulas being made for specific genders. Then, the Patent Office cites Winter, Fiore, and 0O'Connor in an attempt to remedy this deficiency of Montagne. Specifically, the Patent Office alleges that these references teach that 
However, Winter merely discloses that fat content and calcium content in mammal milk can differ by gender of the child. See Winter, page 1. These disclosures do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 9. 
Further, Fiore merely discloses that predominant breast feeding at six months was significantly associated with increased mathematics, reading, writing, and spelling scores for boys; but there was no effect on educational attainment for girls in any subject, probably due to the fact that male children are known to be more vulnerable to adversity during critical periods, which may be related to the neuroprotective effect of estradiol. See Fiore, page 2. These disclosures do not suggest any difference in the alpha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 10. 
Furthermore, 0O'Connor merely discloses "male and smaller infants that appear to achieve the greatest benefit of a nutrient-enriched formula." See 0O'Connor, paragraph [0009]. This disclosure does not suggest any difference in the aipha-lactalbumin content and the lactoferrin content of the breastmilk for different genders. See Declaration, paragraph 11. 
Thus, contrary to the allegation by the Patent Office, these references do not teach gender specific nutritional infant formulas because they do not suggest any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 8. 

The other secondary references do not remedy the deficiency of Montagne regarding nutritional infant formulas being made for specific genders either. In this regard, Academy is merely relied on for the alleged disclosure that infants should be provided with infant formula. See Office Action, page 17. Further, Holt is merely relied on for the alleged disclosure of the amount of serum albumin in infant formulas. See Office Action, page 19. Neither of these references suggests any difference in the composition of the breastmilk itself for different genders. See Declaration, paragraph 12. 
As such, none of the cited references provide any reason or motivation that would have prompted the skilled artisan to formulate nutritional compositions that have different contents of, for example, lactoferrin and serum albumin, for different genders. 
Moreover, the Declaration proves that alpha-lactalbumin and lactoferrin contents of infant formulas prior to the priority date of this application (April 8, 2015) were typically approximately the same for infants of the same age and did not take into account their gender. In contrast, the presently claimed inventions take into account an infant's gender and thus proceeded contrary to the conventional wisdom. See Declaration, paragraphs 14-15. 
In this regard, proceeding contrary to accepted wisdom is evidence of non-obviousness. MIPEP §2145(X)(D)(3) citing In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). 
Therefore, the present claims are novel, nonobvious, and distinguishable from the cited references, and the obviousness rejections of the present claims should be reconsidered and withdrawn. 

In response, the rejection, including the primary teaching does provide infant formulas for different genders by teaching the formula is for infants, which encompasses different genders, as discussed in detail previous Office Actions.
As for the asserted unexpected result, please see the response to said affidavit, of 12/04/2020, in the Office Action of 4/28/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Holt: WO 2012077076 A1; published June 14, 2012, as applied in the rejection of 4/28/2021. Holt also teaches methods of making infant formulas (pg. 5, lines 11+) comprising serum albumin (pg. 2, lines 19+) in amounts of at least about 2.0 g/L (pg. 3, lines 15+), which encompasses the claim of 19.7 times 0.11 g/L (i.e. 2.167 g/L), as claimed, and therefore make such an amount obvious.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793